Exhibit 10.11

MERIDIAN BIOSCIENCE, INC.

2012 STOCK INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD AGREEMENT

PERFORMANCE AWARD (U.S. EMPLOYEES)

Summary of Restricted Share Unit Award Grant

Meridian Bioscience, Inc., an Ohio corporation (the “Company”), grants to the
Grantee named below, in accordance with the terms of the Meridian Bioscience,
Inc. 2012 Stock Incentive Plan (the “Plan”) and this Restricted Share Unit Award
Agreement (the “Agreement”), the following number of Restricted Share Units of
the Company (the “Restricted Units”), on the Grant Date set forth below:

 

  Name of Grantee:                                              

  Number of Units:                                 

  Grant Date:    November 9, 2016   

  Vesting Dates:   25%      November 15, 2017     25%      November 15, 2018    
25%      November 15, 2019     25%      November 15, 2020

Terms of Agreement

1. Grant of Restricted Share Unit Awards. Subject to and upon the terms,
conditions, and restrictions set forth in this Agreement and in the Plan, the
Company hereby grants to the Grantee as of the Grant Date, the total number of
Restricted Units set forth above. The Restricted Units shall be credited in a
book entry account established for the Grantee until payment in accordance with
Section 4 hereof.

2. Vesting of Restricted Units.

(a) Except as otherwise provided in this Agreement, this grant of Restricted
Units shall not vest and shall become void and be of no further effect at the
time net earnings for Meridian’s fiscal year ended September 30, 2017 are
determined and such earnings are released to the public unless such net earnings
(the “Actual Earnings”) exceed $*****, subject to treatment of certain items as
defined in Item A of the 2017 Officers’ Performance Compensation Plan (Corporate
Incentive Bonus Plan) (the “Earnings Target”). If the Actual Earnings exceed the
Earnings Target, this grant of Restricted Units shall continue in full force and
effect in accordance with the terms and conditions of the Plan and this
Agreement and such Restricted Units shall vest 25% per year from the date of
grant on the respective Vesting Dates identified above.

(b) All of the Restricted Units shall vest in full immediately upon the
occurrence of any of the following prior to any determination and release to the
public of earnings as described in Section 2(a): (i) the Grantee dies while in
the employ of the Company; (ii) the Grantee has a Disability; or (iii) there is
an event described in Section 2(g) of the Plan (“Section 2(g) Change in
Control”). For the avoidance of doubt, all of the Restricted Units that vest in
full upon the occurrence of an event described in (i), (ii) or (iii) in the
immediately preceding sentence prior to any determination and release to the
public of earnings as described in Section 2(a) shall remain vested and shall
not be forfeited or cancelled even if the Earnings Target exceeds the Actual
Earnings.

 

- 1 -



--------------------------------------------------------------------------------

(c) In no event shall any of the Restricted Units vest if Grantee’s Retirement
occurs prior to March 31, 2017. For the avoidance of doubt, if Grantee’s
Retirement occurs prior to March 31, 2017, Grantee shall forfeit the Restricted
Units even if the Actual Earnings exceed the Earnings Target.

(d) If Grantee’s Retirement occurs after March 31, 2017 but before any
determination and release to the public of earnings as described in Section
2(a), Restricted Units shall vest upon, and only upon, the later determination
and release to the public that the Actual Earnings exceed the Earnings Target.

(e) In the event that after the determination and release to the public as
described in Section 2(a) the Actual Earnings exceed the Earnings Target
Grantee’s employment with the Company is terminated due to the Grantee’s death,
Disability, or Retirement including separation from employment, all of the
Restricted Units shall vest in full upon Grantee’s death, Disability or
Retirement, as the case may be.

(f) In the event of the determination and release to the public that the Actual
Earnings exceed the Earnings Target, the Committee may, in its sole discretion,
accelerate the time at which the Restricted Units become vested and
nonforfeitable on such terms and conditions as it deems appropriate in
accordance with the terms and conditions of the Plan, provided such acceleration
does not result in an impermissible acceleration of payments under Section 409A
of the Code.

3. Forfeiture of Restricted Units.

(a) The Restricted Units that have not yet vested pursuant to Section 2 shall be
forfeited automatically without further action or notice if the Grantee ceases
to be employed by the Company other than as provided in Section 1(b), 2(d), 2(e)
or 2(f) hereof.

(b) The Grantee hereby acknowledges that in order for the Restricted Units to
vest, Grantee must, prior to the first Vesting Date identified on the first page
hereof under “Summary of Restricted Share Unit Award Grant”, (i) accept the
Restricted Units online or by telephone in accordance with the procedures
established by the Company and Merrill Lynch, and; (ii) open a Merrill Lynch
brokerage account through the system maintained on behalf of the Company. If the
Grantee has not completed both of the tasks prior to the first Vesting Date
identified on the first page hereof under “Summary of Restricted Share Unit
Award Grant”, the Restricted Units shall be forfeited as of such date.

4. Payment.

(a) Except as otherwise provided in this Agreement, the Company shall deliver to
the Grantee one share of its common stock (“Share”) for each vested Restricted
Unit within thirty (30) days following the earlier of:

(i) the Vesting Dates identified on the first page hereof under “Summary of
Restricted Share Unit Award Grant”;

(ii) the date of the Grantee’s death;

(iii) the date of the Grantee’s Disability, provided such Disability also
constitutes a “disability” within the meaning of Section 409A of the Code with
respect to a Grantee whose Restricted Units are subject to Section 409A of the
Code;

(iv) the date of Grantee’s termination of employment with the Company as a
result of Retirement or a Change in Control event described in Section 2(g)(i)
or (ii) of the Plan, provided such termination of employment also constitutes a
“separation from service” within the meaning of Section 409A of the Code with
respect to a Grantee whose Restricted Units are subject to Section 409A of the
Code; or

 

- 2 -



--------------------------------------------------------------------------------

(v) the date of an event described in Section 2(g)(iii) or (iv) of the Plan,
provided such event also constitutes a “change in control event” within the
meaning of Section 409A of the Code with respect to a Grantee whose Restricted
Units are subject to Section 409A of the Code.

If the Grantee is a “specified employee” within the meaning of Section 409A of
the Code on the date of the Grantee’s separation from service and the Grantee’s
Restricted Units are subject to Section 409A of the Code, then payment under
(iv) above shall be made on the first day of the seventh month following the
Grantee’s separation from service, or, if earlier, the date of the Grantee’s
death.

(b) The Company’s obligations with respect to the Restricted Units shall be
satisfied in full upon the delivery of its Shares pursuant to Section 4(a)
herein.

5. Transferability. The Restricted Units may not be transferred and shall not be
subject in any manner to assignment, alienation, pledge, encumbrance or charge,
until all restrictions are removed or have expired, unless otherwise provided
under the Plan. Any purported Transfer or encumbrance in violation of the
provisions of this Section 5 shall be void, and the other party to any such
purported transaction shall not obtain any rights to or interest in such
Restricted Units.

6. Voting and Other Rights. The Grantee will not have any rights of a
shareholder of the Company with respect to the Restricted Units until the
delivery of the underlying Shares. The obligations of the Company under this
Agreement will be merely that of an unfunded and unsecured promise of the
Company to deliver Shares in the future, and the rights of the Grantee will be
no greater than that of an unsecured general creditor. No assets of the Company
will be held or set aside as security for the obligations of the Company under
this Agreement.

7. Dividend Equivalent Payment Rights. The Grantee shall possess dividend
equivalent payment rights with respect to the Restricted Units granted pursuant
to this Agreement as of the Grant Date. Any dividend equivalent payment on the
Restricted Units shall be based on the number of Restricted Units credited to
the Grantee as of the dividend record date and such credited dividend equivalent
payment amount shall be paid in accordance with quarterly dividend declarations
by the Board of Directors on the Company’s common stock.

8. Continuous Employment. Unless otherwise specified by the Plan, for purposes
of this Agreement, the continuous employment of the Grantee with the Company
shall not be deemed to have been interrupted, and the Grantee shall not be
deemed to have ceased to be an employee of the Company, by reason of the
transfer of his employment among the Company or a leave of absence approved by
the Committee.

9. No Employment Contract. Nothing contained in this Agreement shall confer upon
the Grantee any right with respect to continuance of employment by the Company,
nor limit or affect in any manner the right of the Company to terminate the
employment or adjust the compensation of the Grantee.

10. Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company and
shall not affect the amount of any life insurance coverage available to any
beneficiary under any life insurance plan covering employees of the Company.

11. Taxes and Withholding. To the extent that the Company is required to
withhold any federal, state, local, foreign or other tax in connection with the
Restricted Units or dividend equivalent payments thereon pursuant to this
Agreement, it shall be a condition to earning the award that the Grantee make
arrangements satisfactory to the Company for payment of such taxes required to
be withheld. With respect to payments under Section 4 herein, the Committee may,
in its sole discretion, require the Grantee to satisfy such required withholding
obligation by surrendering to the Company a portion of the Shares earned by the
Grantee

 

- 3 -



--------------------------------------------------------------------------------

hereunder, and the Shares so surrendered by the Grantee shall be credited
against any such withholding obligation at the Fair Market Value of such Shares
on the date of surrender.

12. Adjustments. The number and kind of Shares deliverable pursuant to a
Restricted Unit are subject to adjustment as provided in Section 8 of the Plan.

13. Compliance with Law. While the Company shall make reasonable efforts to
comply with all applicable federal and state securities laws and listing
requirements with respect to the Restricted Units or Shares that may be
delivered pursuant to Section 4 herein, the Company shall not be obligated to
deliver any Restricted Units or Shares pursuant to this Agreement if the
delivery thereof would result in a violation of any such law or listing
requirement.

14. Amendments. Subject to the terms of the Plan, the Committee may modify this
Agreement upon written notice to the Grantee. Any amendment to the Plan shall be
deemed to be an amendment to this Agreement to the extent that the amendment is
applicable hereto; provided, however, no amendment of the Plan or this Agreement
shall adversely affect the rights of the Grantee under this Agreement without
the Grantee’s consent unless the Committee determines, in good faith, that such
amendment is required for the Agreement to either be exempt from the application
of, or comply with, the requirements of Section 409A of the Code, or as
otherwise may be provided in the Plan.

15. Section 409A of the Code. It is intended that the Restricted Units shall be
exempt from the application of, or comply with, the requirements of Section 409A
of the Code. The terms of this Agreement shall be construed, administered, and
governed in a manner that effects such intent, and the Committee shall not take
any action that would be inconsistent with such intent. Without limiting the
foregoing, the Restricted Units shall not be deferred, accelerated, extended,
paid out, settled, adjusted, substituted, exchanged or modified in a manner that
would cause the award to fail to satisfy the conditions of an applicable
exception from the requirements of Section 409A of the Code or otherwise would
subject the Grantee to the additional tax imposed under Section 409A of the
Code.

16. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

17. Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. This Agreement and the Plan contain the entire agreement and
understanding of the parties with respect to the subject matter contained in
this Agreement, and supersede all prior written or oral communications,
representations and negotiations in respect thereto. In the event of any
inconsistency between the provisions of this Agreement and the Plan, the Plan
shall govern except with respect to Section 1(a) of this Agreement. Capitalized
terms used herein without definition shall have the meanings assigned to them in
the Plan. The Committee acting pursuant to the Plan, as constituted from time to
time, shall, except as expressly provided otherwise herein, have the right to
determine any questions which arise in connection with the grant of the
Restricted Units.

18. Successors and Assigns. Without limiting Section 5, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the successors,
administrators, heirs, legal representatives and assigns of the Grantee, and the
successors and assigns of the Company.

19. No Advice Regarding Award. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Grantee’s participation in the Plan or the acquisition or sale of the underlying
securities. The Grantee is hereby advised to consult with the Grantee’s personal
tax, legal or financial advisors regarding the decision to participate in the
Plan before taking any action related to the Plan.

 

- 4 -



--------------------------------------------------------------------------------

20. Governing Law.

(a) The interpretation, performance, and enforcement of this Agreement,
including tort claims, shall be governed by the laws of the State of Ohio,
without giving effect to the principles of conflict of laws thereof.

(b) Any party bringing a legal action or proceeding against another party
arising out of or relating to this Agreement may bring the legal action or
proceeding only in the United States District Court for the Southern District of
Ohio and any of the courts of the State of Ohio, in each case sitting in
Cincinnati, Ohio.

(c) Each of the Company and the Grantee waives, to the fullest extent permitted
by law, (i) any objection which it may now or later have to the laying of venue
of any legal action or proceeding arising out of or relating to this Agreement
brought in any court of the State of Ohio sitting in Cincinnati, Ohio or the
United States District Court for the Southern District of Ohio sitting in
Cincinnati, Ohio, including, without limitation, a motion to dismiss on the
grounds of forum non conveniens or lack of subject matter jurisdiction; and (ii)
any claim that any action or proceeding brought in any such court has been
brought in an inconvenient forum.

(d) Each of the Company and the Grantee submits to the exclusive jurisdiction
(both personal and subject matter) of (i) the United States District Court for
the Southern District of Ohio sitting in Cincinnati, Ohio and its appellate
courts, and (ii) any court of the State of Ohio sitting in Cincinnati, Ohio and
its appellate courts, for the purposes of all legal actions and proceedings
arising out of or related to this Agreement.

21. Language. If the Grantee receives this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

22. Electronic Delivery. The Grantee hereby consents and agrees to electronic
delivery of any documents that the Company may elect to deliver (including, but
not limited to, prospectuses, prospectus supplements, grant or award
notifications and agreements, account statements, annual and quarterly reports,
and all other forms of communications) in connection with this and any other
award made or offered under the Plan. The Grantee understands that, unless
earlier revoked by the Grantee by giving written notice to the Secretary of the
Company, this consent shall be effective for the duration of the Agreement. The
Grantee also understands that he or she shall have the right at any time to
request that the Company deliver written copies of any and all materials
referred to above at no charge. The Grantee hereby consents to any and all
procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Company may elect to deliver, and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature. The Grantee consents and agrees that any such procedures and delivery
may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Grantee has also executed this
Agreement, as of the Grant Date.

 

MERIDIAN BIOSCIENCE, INC. By:  

 

Name:  

Bryan Baldasare

Title:  

Vice President, Corporate Controller & Treasurer

 

- 5 -